UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ln re Scotts EZ Seed Litigation Civil Action No. lZ-cv-4727 (VB)

 

 

DECLARATION OF MARK GULLICKSON TO WITHDRAW MY OBJECTION
I, Mark Gullickson, declare as follows:

l. I am an adult over the age of 18 and a resident of the State of California. I filed
an objection to the proposed class action settlement in this lawsuit (Doc. # 361) (the
“Obj ection”). I make this Declaration to withdraw my Objection. The statements made in this
Declaration are based on my personal knowledge, and l could and would testify thereto.

2. After submitting my Obj ection, I was contacted by Joe Marchese, an attorney for
Class Counsel at Bursor & Fisher, P.A. l spoke with Mr. Marchese by telephone and exchanged
e-mails with him concerning my Objection.

3. Having now conferred with Mr. Marchese by telephone and e-mail, and having
further considered the terms of the proposed class action settlement, I believe that the proposed
settlement is fair and reasonable, and is a good deal for class members As such, I hereby
withdraw my Obj ection.

4. I have not received, and will not receive, any money or other consideration for
withdrawing my Objection.

5. I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct. Executed on November 12, 2018 at W/L:Yaw N\)guel,;$;`l&>17 Calit`omia
.r’

 

Mark Gullickson

